HAMILTON, J
Heard on motion of the defendant in error to require plaintiff in error to give security for costs, on the ground that plaintiff in error is a non-resident of Hamilton, County, Ohio.
It is admitted and alleged in the petition that plaintiff in error is a resident of the City of Hamilton, Ohio. The City of Hamilton is located in Butler County, Ohio.
It is argued that the case having gone to judgment, without requiring security for costs, security can not now be exacted in this court in this error proceeding.
However, the question has been decided by the Supreme Court of Ohio in Sterwerf v Smith, 73 Oh St, 62. The syllabus is:
“A non-resident plaintiff may be required to give security for costs in a proceeding in error; and in default thereof his petition may be dismissed.”
The motion for security for costs is granted.
ROSS, PJ, and CUSHING, J, concur.